Citation Nr: 1622917	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  08-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to October 2007.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a November 2015 decision, the Board denied the claim on appeal.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (CAVC or Court).  The parties to the April 2016 Joint Motion for Partial Remand requested that the Court partially vacate the Board's November 2015 decision on the specific basis of agreement that the Board failed to adequately address the March 2012 examination finding of some anterior instability.  In an August 2016 Order, the Court vacated and remanded the Board's decision for proceedings consistent with a Joint Motion for Partial Remand (Joint Motion).  The only issue vacated by the Court related to the rating warranted for the left knee.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

For the entire initial rating period from November 1, 2007, the left knee disability has been manifested by objective findings of pain, flexion from zero to 125 digress, and extension to zero degrees with pain, with slight instability, but no ankylosis. 

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria are met for a separate 10 percent rating under DC 5257; the criteria are not met for a rating higher than 10 percent based on limitation of motion. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 	 §§ 3.102, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2015). 

In a claim for an increased evaluation, the Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. § 3.159(b)(3).  Therefore, in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 	 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.

An August 2008 SOC adjudicated this downstream claim after the Veteran had expressed his timely disagreement with the initial rating assigned for his left knee disability.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regard to the content or timing of the notice he was provided, certainly not shown that any such error is outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The duty to assist provisions of the VCAA have also been met.  The claims file contains the Veteran's service treatment records (STRs), post-service VA treatment records, and VA examination reports dated December 2007 and March 2012.  The Board finds that the VA examination reports taken as a whole are adequate upon which to adjudicate the claim for a higher initial rating for a left knee disability.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

Merits of the Increased Rating Claim

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.   	 	 38 C.F.R. § 4.40  (2015).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  Id.

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R.	  § 4.45 (2015).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Court has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id.  at 206.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2015).

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990  (2005).

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 (recurrent subluxation or lateral instability); rating a knee disability under both of these codes does not amount to pyramiding under 
38 C.F.R. § 4.14 (2015). VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

The Veteran's left knee has been evaluated under DC 5260 for limitation of flexion. He contends that the disorder is worse than the current disability rating contemplates.

During the Veteran's December 2007 joints examination, he reported that he was having constant, severe left knee pain with intermittent locking, instability and swelling.  He also reported daily flare-ups and said some activities of daily living, including driving and sleeping, were affected; he was not working at that time. He rated his pain 8 out of 10.  The physical examination showed extension to zero degrees midline with pain; flexion was from zero to 136 degrees with pain.  Range of motion was not additionally limited following repetitive use.  The examination showed the knee was stable to Lachman and other testing.  There was no palpable tenderness.  The examiner determined that the condition was grade I mild crepitus.  X-rays were negative and McMurray's was normal.  The diagnosis was mild left knee chondromalacia.

During the Veteran's March 2012 joints examination, he again reported daily knee pain with occasional giving way, but no feeling of instability.  Extension was to zero degrees without pain; flexion was zero to 125 degrees with pain at 100 degrees.  Range of motion was not additionally limited following repetitive use.  There was no finding of ankylosis.  The examiner stated that the condition interfered with the Veteran's weight-bearing and ability to sit or stand.  Muscle strength testing showed active movement against some resistance on flexion and extension.  The Lachman test showed some anterior instability, but was negative for posterior instability and medial-lateral instability.  X-rays showed a small effusion with no joint space narrowing.  There was no evidence of degenerative or traumatic brain injury arthritis, and no patellar subluxation. 

There are no VA or private treatment records to indicate that the Veteran was treated for his left knee disorder during the period on appeal.  His June 2007 service separation examination did not include a range of motion assessment.

The competent and probative evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for left knee chondromalacia under DC 5260 at any time during the appeal period.  As noted above, there was no probative evidence during the entirety of the period on appeal that the Veteran had limitation of motion in flexion limited to 30 degrees or less.  A separate disability rating is not warranted under DC 5261 for limitation of motion in extension, as there has been no evidence, either from the Veteran or his clinicians, to show that he ever had limited extension.  Moreover, despite the fact that both examiners who evaluated him over the course of the appeal found that there was objective evidence of pain, there were no findings of fatigue, lack of endurance, weakness, lack of coordination or decrease in degrees of range of motion upon repetitive motion, which, if present, could possibly warrant a higher disability rating.  See Deluca, supra.  The Board has carefully considered whether the Veteran's range of motion is further functionally limited by pain or other similar considerations, or whether it is limited based during flare-ups, but finds that the evidence of record, to include the examinations of record are adequate to determine that the evidence weighs against such findings.

The Board finds that the evidence does support another separate rating under DC 5257, which assigns a 10 percent rating for slight recurrent subluxation or lateral instability; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  The Veteran has consistently reported intermittent instability in his left knee.  His March 2012 VA examination showed that the Veteran showed some anterior instability, but was negative for posterior instability and medial-lateral instability.  Thus, the Veteran's complaints of instability have been objectively shown by medical evidence and he is entitled to this separate 10 percent rating for the entire period on appeal.  38 C.F.R. §§ 3.400(o), 4.3, 4.71a, DC 5257.  The evidence does not show that the Veteran has moderate or severe recurrent subluxation or lateral instability.  Therefore, a higher 20 percent rating is not warranted.

The record does not show objective evidence of ankylosis; semilunar, dislocated cartilage with frequent episodes of locking pain and effusion, removal or symptomatic semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum, therefore, therefore ratings under DCs 5256, 5258, 5259, 5262, and 5263 are not warranted.

The Board has also considered whether the Veteran's disability may be rated on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The diagnostic codes used to evaluate the Veteran's disability considers the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment. 

Furthermore, there is no evidence that the Veteran has undergone repeated hospitalizations or multiple surgical procedures for any of his service-connected disabilities during the period on appeal.  As such, the record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration.  Moreover, the evidence does not establish that his disabilities markedly interfere with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  Therefore, referral for assignment of an extra-schedular evaluation is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In addition to the medical evidence, the Board has also carefully reviewed and considered the Veteran's statements regarding the severity of his service-connected disabilities.  The Board acknowledges that the Veteran, in advancing this appeal, believes that his left knee disability has been more severe than the assigned disability ratings reflect.  The Federal Circuit has held that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. 
 § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 	 492 F.3d 1372 (Fed. Cir. 2007).  However, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the left knee disability; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  Thus, while the Veteran's lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms, his treatment records and VA examination reports, offering detailed, specific, specialized determinations pertinent to the rating criteria, are the most probative evidence with regard to evaluating the pertinent symptoms for the left knee disability.

ORDER

A separate 10 percent disability rating under DC 5257 is granted for the Veteran's left knee disability, subject to the law and regulations governing monetary awards..


A rating in excess of 10 percent based on limitation of motion is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


